Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33207 Universal Power Group, Inc. (Exact name of registrant as specified in its charter) TEXAS 75-1288690 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1720 Hayden Road, Carrollton, Texas (Address of principal executive offices) (Zip Code) (469) 892-1122 (Registrants telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of July 28, 2008, 5,000,000 shares of Common Stock were outstanding. Table of Contents Page PART I  Financial Information 3 Item 1. Financial Statements 3 Unaudited Balance Sheets at June 30, 2008 and December 31, 2007 3 Unaudited Statements of Income for the three and six months ended June 30, 2008 and 2007 5 Unaudited Statements of Cash Flows for the six months ended June 30, 2008 and 2007 6 Notes to Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II  Other Information 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 17 Signatures 19 Certifications 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS ASSETS June 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $124,895 and $129,371 Other Inventories  finished goods, net of allowance for obsolescence of $288,350 and $193,780 Current deferred tax asset Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT Logistics and distribution systems Machinery and equipment Furniture and fixtures Leasehold improvements Vehicles Less accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS TOTAL ASSETS $ $ The accompanying footnotes are an integral part of these financial statements. 3 UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS (Continued) LIABILITIES AND SHAREHOLDERS EQUITY June 30, December 31, CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued liabilities Current portion of notes payable to Zunicom, Inc Current portion of capital lease obligations Current portion of deferred rent Total current liabilities NOTES PAYABLE TO ZUNICOM, INC NON-CURRENT DEFERRED TAX LIABILITY DEFERRED RENT, less current portion Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS EQUITY Common stock - $0.01 par value, 50,000,000 shares authorized, 5,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Total shareholders equity TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ The accompanying footnotes are an integral part of these financial statements. 4 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF INCOME Three Months Ended June 30, Six Months Ended June 30, Net sales $ $ 26,403,048 $ $ 49,942,922 Cost of sales 22,258,190 42,357,431 Gross profit Operating expenses Operating income Other income (expense) Interest expense (including $87,510, $87,510, $174,058 and $174,058 to Zunicom, Inc.) Interest income Total other expense ) Income before provision for income taxes Provision for income taxes ) Net income $ Net income per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted The accompanying footnotes are an integral part of these financial statements. 5 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF CASH FLOWS Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of property and equipment Provision for bad debts Provision for obsolete inventory Deferred income taxes ) ) Stock-based compensation Change in operating assets and liabilities: Accounts receivable  trade ) ) Accounts receivable  other ) ) Inventories ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) Accrued liabilities Due from Zunicom, Inc  Deferred rent ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net activity on line of credit ) Payments on capital lease obligations ) ) Net cash (used in) provided by financing activities ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period 13,036,447 Cash and cash equivalents at end of period $ 13,282,195 SUPPLEMENTAL DISCLOSURES Interest paid $ $ Income taxes paid $ $ The accompanying footnotes are an integral part of these financial statements. 6 UNIVERSAL POWER GROUP, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE A  BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Exchange Act of 1934, as amended. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included for the three and six month periods ended June 30, 2008. The results for the three and six month periods ended June 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. The unaudited financial statements included in this filing should be read in conjunction with the Company's audited financial statements and notes thereto included in the Company's annual report on form 10-K for the year ended December 31, 2007. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (SFAS 157) which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. SFAS 157 is effective for fiscal years beginning after November 15, 2007. However, on December 14, 2007, the FASB issued FSP FAS 157-b which would delay the effective date of SFAS 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). This proposed FSP partially defers the effective date of SFAS 157 to fiscal years beginning after November 15, 2008, and interim periods within those fiscal years for items within the scope of this FSP. Effective January 1, 2008, the Company has adopted SFAS 157 except as it applies to those nonfinancial assets and nonfinancial liabilities as noted in the proposed FSP SFAS 157-b. The partial adoption of SFAS No. 157 will not have a material impact on the Companys financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option For Financial Assets and Financial Liabilities  including an amendment of FASB Statement No. 115 (SFAS 159). SFAS 159 permits entities to choose to measure certain financial assets and liabilities at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company adopted SFAS 159 effective January 1, 2008 and did not record any adjustment to the financial statements. In December 2007, the FASB issued SFAS No. 141(R), Business Combinations (SFAS 141(R)), which replaces SFAS 141. The provisions of SFAS 141(R) are similar to those of SFAS 141; however, SFAS 141(R) requires companies to record most identifiable assets, liabilities, non-controlling interests, and goodwill acquired in a business combination at full fair value. SFAS 141(R) also requires companies to record fair value estimates of contingent consideration and certain other potential liabilities during the original purchase price allocation and to expense acquisition costs as incurred. This statement applies to all business combinations, including combinations by contract alone. Further, under SFAS 141(R), all business combinations will be accounted for by applying the acquisition method. SFAS 141(R) was adopted and is effective beginning January 1, 2008. The provisions of SFAS 141(R) will impact the Company if it is a party to a business combination. 7 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE A  BASIS OF PRESENTATION (CONTINUED) In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. (SFAS 161). SFAS 161 requires enhanced disclosures about an entity's derivative and hedging activities and thereby improves the transparency of financial reporting. SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. SFAS 161 encourages, but does not require, comparative disclosures for earlier periods at initial adoption. Management is currently evaluating the effects of this statement, but it is not expected to have a material impact on the Companys financial statements. NOTE B  ORGANIZATION Universal Power Group, Inc. (UPG or the Company), a Texas corporation, is a distributor and supplier to a diverse and growing range of industries of portable power and related synergistic products, a provider of third-party fulfillment and logistics services and a custom battery pack assembler. The Companys primary logistics center is located in Carrollton, Texas and regional logistic centers are located in Oklahoma City, Oklahoma, Las Vegas, Nevada and Columbus, Georgia. The Companys customers are primarily located in the United States. However, a small portion of the Companys sales are to customers located in the United Kingdom, Australia, Ireland, China and Canada. Until December 20, 2006, the Company was a wholly-owned consolidated subsidiary of Zunicom, Inc. (Zunicom), a Texas corporation, whose stock is traded on the OTC Bulletin Board under the symbol ZNCM.OB. On December 20, 2006, the U.S. Securities and Exchange Commission declared effective a registration statement filed by the Company registering the sale of 2,000,000 shares of its common stock by the Company and 1,000,000 of the Companys common stock owned by Zunicom. As a result of the offering, Zunicoms interest in the Company was reduced to 40%. Zunicom no longer owns a controlling interest in UPG; however, as the largest shareholder, Zunicom does have significant influence over UPG. NOTE C  STOCK-BASED COMPENSATION At June 30, 2008, common shares reserved for future issuance include 1,500,000 shares issuable under the 2006 Stock Option Plan, 20,000 shares issuable upon exercise of options not granted under the 2006 Stock Option Plan and 300,000 shares issuable upon exercise of outstanding warrants. At June 30, 2008, there are 1,288,728 options outstanding under the 2006 Stock Option Plan, and 211,272 options are available for future grants. Stock-based compensation expense recognized in the statement of income for the three and six months ended June 30, 2008 includes compensation expense for the amortization of partially vested stock-based payment awards granted prior to June 30, 2008 and for the three and six months ended June 30, 2007 includes compensation expense for fully vested and the amortization of partially vested stock-based payment awards granted prior to June 30, 2007. On June 25, 2007 the Companys former parent, Zunicom, Inc. (Zunicom), issued 645,133 shares of restricted stock to certain employees of UPG for past and future services. The fair value of the shares at the issue date was approximately $377,000. UPG is amortizing the fair value as an compensation expense over the 48 month vesting period in accordance with EITF Issue No. 00-12 Accounting by an Investor for Stock-Based Compensation Granted to Employees of an Equity Method Investee and FASB123(R) Share-Based Payment. As of June 30, 2008, approximately $280,000 remains unrecognized. 8 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE C  STOCK-BASED COMPENSATION (CONTINUED) Valuation Assumptions There were no options granted during the three and six month periods ended June 30, 2008. There were no options granted during the three months ended June 30, 2007. During the six months ended June 30, 2007 there were 40,000 options granted for a total outstanding as of June 30, 2007 of 1,227,500. The fair values of option awards granted during the six months ended June 30, 2007 were estimated at the grant date using a Black-Scholes option pricing model with the following assumptions: For the Six Months Ended June 30, 2007 Weighted average grant date fair value $ Weighted average assumptions used: Expected dividend yield % Risk-free interest rate % Expected volatility % Expected life (in years) 5 The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because the Companys employee stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in managements opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options. Historically, the Company has elected to use the calculated value method to account for options granted. As there was no significant active market for the Companys common shares prior to the six month period ended June 30, 2008, the Company used historical volatility of the Dow Jones Small Cap Non-Durable Household Companies, which is representative of the Companys size and industry. The Company has used the historical closing values of that index to estimate volatility, which was calculated at 17-18%. The expected term considers the contractual term of the option as well as expectations for exercise and forfeiture behavior. The risk-free interest rate is based on the rates in effect on the grant date for U.S. Treasury instruments with maturities matching the relevant expected term of the award. Summary and Activity Stock option activity under our 2006 Stock Option Plan was as follows: Weighted Average Number of Shares Exercise Price Options outstanding at January 1, 2008 $ Granted  $  Exercised  $  Canceled, forfeited or expired $ Options outstanding at June 30, 2008 $ 9 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE C  STOCK-BASED COMPENSATION (CONTINUED) The following table summarizes stock options outstanding under our 2006 Stock Option Plan at June 30, 2008: Options Outstanding Options Exercisable Weighted Average Remaining Weighted Number of Weighted Range of Number of Options Contractual Life Average Options Average Exercise Prices Outstanding (in years) Exercise Price Exercisable Exercise Price $ 4.48 $ $ 4.48 $ 7.00 $ $ 7.00 $ 4.48 - $ 7.00 $ $ 6.92 At June 30, 2008, the aggregate intrinsic value of options outstanding and exercisable was $0.0 (zero). The aggregate intrinsic value is calculated as the difference between the exercise price of the underlying awards and the quoted price of our common stock for those awards that have an exercise price currently below the quoted price. At June 30, 2008, all outstanding options under our 2006 Stock Option Plan were fully vested. Other Stock Options On March 21, 2007, the Company issued stock options to non-employees to purchase 20,000 shares of the Companys common stock at an exercise price of $7.00 per share vesting over the next three years and expiring December 19, 2016. These stock options were valued at approximately $6,300 using the Black-Scholes model and remain outstanding as of June 30, 2008. NOTE D  NET INCOME PER SHARE Basic net income per share is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted net income per share is computed by dividing net income by the weighted average number of common shares and dilutive common stock equivalents outstanding for the period. The Companys common stock equivalents include all common stock issuable upon the exercise of outstanding stock options and warrants. For the three and six month periods ended June 30, 2008, 1,308,728 stock options and 300,000 warrants are excluded from the calculation as they are antidilutive. For the three month and six month periods ended June 30, 2007, the dilutive effect of 40,000 stock options are included in the diluted net income per share calculation. 1,207,500 stock options and 300,000 warrants are exluded from the calculation as they are antidilutive. NOTE E  LINE OF CREDIT The Company has a $30 million line of credit with Compass Bank which matures on July 5, 2012. The facility bears interest at LIBOR Index Rate plus a sliding range from 1.25% to 2.50% based on quarterly covenant performance. At June 30, 2008 that rate was 4.48% . In June, 2008 the Company entered into an interest rate swap agreement which locks-in a fixed rate of 5.85% on the first $6.0 million outstanding under the line of credit, thus swapping the fixed rate for the current variable rate as calculated under the 10 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE E  LINE OF CREDIT (CONTINUED) original loan agreement through its maturity date of July 5, 2012.
